WEIS, Circuit Judge,
concurring:
In view of the low threshold set out by Goosby v. Osser, 409 U.S. 512, 93 S.Ct. 854, 35 L.Ed.2d 36 (1973), I agree it is necessary to convene a three-judge court in this case. The thrust of plaintiff’s position is that §§ 1404 and 1413 form part of an integral plan and since § 1404 has been declared unconstitutional, the validity of § 1413 is undermined insofar as it can authorize a suspension without a hearing. She contends the impending application of § 1404, which would allow suspension of her license before any determination of fault, coerced her into signing the judgment note. Asserting that § 1404 afforded no opportunity for an adequate administrative proceeding before suspension, she says the threat of immediate loss of her operating privileges under that section forced her to choose between giving up her license or signing the judgment note. Her argument is that the confessed judgment which followed default on the note cannot replace an adjudication of liability and is not an admission of fault by her, express or implied, nor even a voluntary agreement to pay. Under her theory, failure to satisfy the judgment cannot validly support her license suspension pursuant to § 1413.
In fairness to the district judge, it should be noted that no such argument was presented to him but was first raised on appeal. Moreover, Kilfoyle v. Heyison, 417 F.Supp. 239 (W.D.Pa.1976), which declared § 1404 unconstitutional, was not decided until some months after the Secretary of the Department of Transportation had ordered suspension of plaintiff’s license and after she had filed this suit.
In Kilfoyle v. Heyison, supra, the court struck down § 1404 because the administrative proceedings to determine the possibility of liability were not adequate. Before entering the decree, the court gave the Department of Transportation an opportunity to adopt regulations to remedy the deficiencies. Only after it refused did the court find § 1404 unconstitutional as administered. Kilfoyle’s conclusion that the procedures were inadequate was based on Bell v. Burson, 402 U.S. 535, 91 S.Ct. 1586, 29 L.Ed.2d 90 (1971), which held that to afford the licensee due process a state must provide for an inquiry into whether there is reasonable possibility of fault or liability before suspension., The flexible nature of due process in the context of license revocation was most recently explored in Dixon v. Love, 431 U.S. 105, 97 S.Ct. 1723, 52 L.Ed.2d 172 (1977). If the three-judge court should determine that the Dixon case requires a reexamination of Kilfoyle’a holding, then it may not be necessary to review the use of cognovit notes.
I agree with the majority that the judgment note issue is not foreclosed by Young v. Cobb, 419 U.S. 1098, 95 S.Ct. 768, 42 L.Ed.2d 795 (1975), or MacQuarrie v. McLaughlin, 394 U.S. 456, 89 S.Ct. 1224, 22 L.Ed.2d 417 (1969), because in neither case was the judgment secured by use of a cog-novit clause. I am not willing to assume, however, that an operator’s license may not be suspended for nonpayment of a vehicle accident judgment simply because it was entered on the authority of a cognovit clause.
The disparate financial condition of the parties to this case should not blind one to the fact that the victim of an uninsured motorist’s negligence may be indigent and more in need of his vehicle to make a living than the negligent party. See Shultz v. Heyison, 439 F.Supp. 857 (1975). The use of a judgment note eliminates the delay and expense necessary to secure a judgment on the merits by a complete trial or, more likely, ón default. The cognovit clause is an effective and efficient method of resolving numerous small claims and indeed may save the uninsured owner or operator litigation or other expenses. Particularly if the judgment note contains a stated admission of liability, no convincing argument has yet been made that it is not a valid predicate for license suspension. In the rare instance where fraud, coercion, or a similar defense is asserted, procedures to strike the judgment or appeal the suspension to the court are available.
I concur with the majority’s conclusion that we should not enter judgment for the plaintiff and that the case should be remanded for the convocation of a three-judge court.